DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Claims 1, 3-4 and 6-28 are pending in the claims. Claims 16-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.  Claims 1, 3-4, and 6-15 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed November 12, 2021 is acknowledged.
Status of the Claims
The rejection of claims 1, 5, 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by CN104341257A is withdrawn due to the amendment of claim 1 to cancel “a lower trialkylamine”.
The rejection of claims 1, 6 and 7 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1)as being anticipated by Yoo et al. (US 2014/0017134) is withdrawn due to Applicant’s amendment of claim 1 to add the weight percentage of the stabilizer.
The rejection of claims 1, 3-6 and 8 under 35 U.S.C. 103 as being unpatentable over CN104341257A in view of Lao et al. (US 2014/0080712) is maintained. 
is withdrawn due to Applicant’s amendment to claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially”, specifically as it relates to the “concentration of 1-methylcyclopropene” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” in claims 1, 3-4, and 6-15 renders the concentration of the 1-methylcyclopropene indefinite. One of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to what limits “substantially” sets in determining the concentration of the 1-methylcyclopropene, for .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN104341257A in view of Lao et al. (US 2014/0080712). Lao et al. cited by Applicant on the IDS dated 8/9/2021. Translation of CN104341257A provide by Google and EPO as English equivalent for translation purposes.
Applicant’s Invention
Applicant claims a composition comprising: 1-methylcyclopropene; and a stabilizer selected from the group consisting of a lower alkane, a lower alkene, a lower dialkyl ether, and combinations thereof; wherein the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours; with the proviso that the 1-methylcyclopropene is not 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claims 1, 5, 6 and 7, CN104341257A teaches in example 4, for the storage method of 1-methylcyclopropene, take about 100 g of dimethyl sulfoxide (DMSO) into a brown bottle and add to it the rotor. Under stirring, add the 1-methylcyclopropene (1-methylcyclopropene) in Example 1 for absorption. After absorption is completed, add triethylamine (stabilizer, lower trialkylamine) with a weight of 6% of the absorption solution to the absorption solution (claim 5, stabilizer is 0.1% to 10% by weight of the composition, solution), and then check the gas phase. After the detection, refrigerate and avoid light. Check one ever half month thereafter (page 5, paragraph [0025], lines 193-198, translation).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
CN104341257A does not explicitly disclose the stabilizer is cis-2-butene, the composition comprises from about 0.1% to about 50% by weight of 1-methylcyclopropene, or the composition further comprises at least one component selected from the group consisting of a polymer, a plasticizer, a surfactant, and an adjuvant. It is for this reason Lao et al. is added as a secondary reference.
Lao et al. teach methods and materials for delivering a cyclopropene to a plant (Abstract). Lao et al. teach preparations of samples to determine the release rate of 1-MCP. Mix about 3 grams of sample and 0.5 gram of surfactant. About 0.6 gram of mixture is weighed into a 250 ml glass bottle and then 2 ml of milli Q water and 0.25 ml of cis-2-butene is added (page 11, paragraph 113). Lao et al. teach the compositions optionally include adjuvants, plasticizer, and emulsifying agent (page 8, paragraph 93).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of CN104341257A and Lao et al. and use from about 0.1% to about 50% by weight of 1-methylcyclopropene in the composition. CN104341257A teaches a preservative method of 1-methylcyclopropene. CN104341257A teaches that 1-methylcyclopropene is mixed with a solvent in a brown bottle. After stirring and absorption is completed, 6%-10% of the stabilizer, triethylamine is added to make storage stable 1-MCP compositions. Since CN104341257A teaches that the composition comprises a solvent and 6% to 10% of the stabilizer, it would have been obvious to one of ordinary skill in the art to use optimization and experimentation to determine the amount of 1-MCP in the composition. One of ordinary skill in the art would have found it obvious to determine the result effective amount of 1-MCP to be used in the composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of CN104341257A and Lao et al. and the composition further comprises at least one component selected from the group consisting of a polymer, a plasticizer, a surfactant, and an adjuvant. CN104341257A teaches a preservative method of 1-methylcyclopropene. CN104341257A teaches the composition comprises 1-methylcyclopropene, a stabilizer, triethylamine, and a solvent. One of ordinary skill in the art would have been motivated to add known agricultural adjuvants that are used in 1-MCP compositions, such as the adjuvants taught by Lao et al. Lao et al. teach adjuvants, plasticizers, and surfactants are included in the compositions. As such, it would have been obvious to one of ordinary skill in the art to add these known agricultural components with a reasonable expectation of success.   
Regarding the limitation wherein the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours and the concentration of the 1-methylcyclopropene does not change substantially after at least 4 weeks, CN104341257A teaches that 1-methylcyclopropene is mixed with a solvent in a brown bottle. After stirring and absorption is completed, 6%-10% of the stabilizer, triethylamine. Following the prior art teaching that if the same components of a composition, 1-methylcyclopropene and a stabilizer, triethylamine and the functionally equivalent cis-2-butene, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours. 
.
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. Applicant argues that there is nothing in the reference that would lead a person of ordinary skill to believe that the cis-2-butene functions as a stabilizer of 1-MCP and that there is no expectation of success in replacing the triethylamine stabilizer of CN104341257A with cis-2-butene to stabilize the 1-MCP in the CN104341257A compositions. In response to Applicant’s argument, CN104341257A teaches that 1-methylcyclopropene is mixed with a solvent in a brown bottle. After stirring and absorption is completed, 6%-10% of the stabilizer, triethylamine is added to make a storage stable 1-MCP composition. One of ordinary skill in the art would have been motivated to try a known stabilizer for the 1-MCP solutions, such as cis-2-butene. Lao et al. teach that the complexed 1-MCP is mixed with surfactant and cis-2-butene. While Lao et al. may not specifically teach that cis-2-butene is used as a stabilizer, a compound or composition is inseparable from its properties. In addition, by Applicant’s own admission in the specification and original claims, lower trialkylamines and lower alkenes are functionally equivalent stabilizers. Therefore, based on this teaching one of ordinary skill in the art would have found it obvious to use and/or substitute a proven stabilizer for 1-MCP in the compositions taught in CN104341257A, such as cis-2-butene. As such, the skilled artisan would have been motivated to use cis-2-butene with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 

s 1, 4, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN101715760A. CN101715760A cited by Applicant on the IDS dated 11/12/2021. Translation of CN101715760A provide by Google and EPO as English equivalent for translation purposes.
Applicant’s Invention
Applicant claims a composition comprising: 1-methylcyclopropene; and a stabilizer selected from the group consisting of a lower alkane, a lower alkene, a lower dialkyl ether, and combinations thereof; wherein the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours; with the proviso that the 1-methylcyclopropene is not complexed to another molecule, wherein the composition comprises from about 0.1% to about 10% by weight of the stabilizer. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
CN101715760A teaches a 1-methylcyclopropene liquid preparation, which consists of a 1-methylcyclopropene composed of 1-methylcyclopropene, one or more alcohols, and one or more phenols. A propylene stable solution is used as a main agent, and an organic solvent, an emulsifier and a main agent are added according to a certain proportion. The weight percentage between each component is: 1-80% of a 1-methylcyclopropene stable solution, and an organic solvent of 10 ~ 70%, emulsifier 1 ~ 50%, synergist 0.1 ~ 5% (page 2, paragraph 3). CN101715760A teaches in Example 3, 1-methylcyclopropene liquid formulation Formula C. CN101715760A teaches the formula (weight percentage): 2.5% (m / m) 50% 1-methylcyclopropene stable solution, 20.0% toluene (solvent), 15.0% 1,1,1-trichloroethane (stabilizer, a lower alkane), 8% emulsifier agricultural milk 400, Emulsifier agricultural milk 602 No. 5%, synergist silicone surfactant 2.0% (surfactant) (page 4, paragraphs 3-4). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
CN101715760A does not explicitly disclose the composition comprises from about 0.1% to about 10% by weight of the stabilizer, the concentration of the 1-methylcyclopropene does 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of CN1101715760A and the composition comprises from about 0.1% to about 10% by weight of the stabilizer. CN101715760A teaches a 1-methylcyclopropene liquid preparation, which consists of a 1-methylcyclopropene composed of 1-methylcyclopropene, one or more alcohols, and one or more phenols. CN101715760A teaches in Example 3 a formula comprising (weight percentage): 2.5% (m / m) 50% 1-methylcyclopropene stable solution, 20.0% toluene (solvent), 15.0% 1,1,1-trichloroethane (stabilizer, a lower alkane), 8% emulsifier agricultural milk 400, Emulsifier agricultural milk 602 No. 5%, synergist silicone surfactant 2.0% (surfactant). One of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the amount of stabilizer to be used in the composition. CN101715760A teaches that 1,1,1-trichloroethane which is a lower haloalkane is 15% of the composition. It would have been obvious to one of ordinary skill in the art to adjust the amount of stabilizer used in the composition between 0.1% to about 10% to optimize the amount needed to formulate a stabilized 1-MCP composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Regarding the limitation wherein the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours and the concentration of the 1-methylcyclopropene does not change substantially after at least 4 weeks and the concentration of the 1-
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN104341257A in view of Lao et al. (US 2014/0080712) as applied to claims 1, 3-4, 6 and 8 above, and further in view of Lamola et al. (US 6,770,600). Lao et al. cited by Applicant on the IDS dated 8/9/2021. Translation of CN104341257A provide by Google and EPO as English equivalent for translation purposes.
Applicant’s Invention
Applicant claims a composition comprising: 1-methylcyclopropene; and a stabilizer selected from the group consisting of a lower alkane, a lower alkene, a lower dialkyl ether, and combinations thereof; wherein the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours; with the proviso that the 1-methylcyclopropene is not complexed to another molecule, wherein the composition comprises from about 0.1% to about 

Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of CN104341257A and Lao et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
CN104341257A and Lao et al. do not explicitly disclose the composition further comprises nitrogen, oxygen and carbon dioxide, the concentration of claims 10, 11, 14 and 15 or the concentration of nitrogen, oxygen, and carbon dioxide in claims 12 and 13. It is for this reason Lamola et al. is added as a secondary reference.
Lamola et al. teach at least one cyclopropene compound and a release agent wherein at least one substrate is coated with the material containing at least one cyclopropene compound is exposed to a release agent, a gaseous cyclopropene compound is released (col. 4, lines 24-31). Lamola et al. teach either the release agent or the material containing at least one cyclopropene compound can include a gas evolving material, such as, a material that generates carbon dioxide, oxygen, nitrogen and hydrogen. These materials include sodium bicarbonate…or calcium carbonate. Lamola et al. teach to further enhance the release of a gas evolving material, an acidic compound can be added to either the release agent or the material containing at least one cyclopropene compound (col. 8, lines 43-55). Lamola et al. teach the release agent for the cyclopropene compound can be any agent capable of causing a gaseous cyclopropene compound to generate from the material containing at least one cyclopropene. The release agent can be an acid such as citric acid (col. 9, lines 11-16). Lamola et al. teach the preferred cyclopropene is 1-MCP (all examples).

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of CN104341257A, Lao, and Lamola et al. and the composition further comprise the gases nitrogen, oxygen and carbon dioxide. CN104341257A teach that 1-MCP has a greater solubility in DMSO and the addition of triethylamine can increase the stability of 1-MCP in DMSO. CN104341257A teach that 1-MCP gas can be stored stably for a long time. One of ordinary skill in the art would have been motivated to use other gases in the release of 1-MCP because Lamola et al. teach either the release agent or the material containing at least one cyclopropene compound can include a gas evolving material, such as, a material that generates carbon dioxide, oxygen, nitrogen and hydrogen. These materials include sodium bicarbonate…or calcium carbonate. Lamola et al. teach to further enhance the release of a gas evolving material, an acidic compound can be added to either the release agent or the material containing at least one cyclopropene compound. Based on these teachings, one of ordinary skill in the art would have been motivated to release agents that form other gases to enhance release of 1-MCP, with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of CN104341257A, as modified by Lao, and Lamola et al. and use the concentrations claimed as a matter of experimentation and optimization. CN104341257A  teaches that the composition comprises 1-methylcyclopropene and 6-10 % of the stabilizer. Lamola et al. teach at least one cyclopropene compound and a release agent wherein at least one substrate is coated with the material containing at least one cyclopropene compound is exposed to a release agent, a gaseous cyclopropene compound is released, wherein the at least one cyclopropene compound can include a gas evolving material such as a material that generates carbon dioxide, oxygen, nitrogen and hydrogen. Lamola et al. further 
 Regarding the percentages of the nitrogen, oxygen and carbon dioxide in the composition, as claimed in claims 12 and 13, one of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the amount of nitrogen, oxygen and carbon dioxide needed to form a composition in a gaseous state. Lamola et al. teach either the release agent or the material containing at least one cyclopropene compound can include a gas evolving material such as a material that generates carbon dioxide, oxygen, nitrogen and hydrogen. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                                                                                                                                                                                                                      /ERIN E HIRT/Primary Examiner, Art Unit 1616